OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, the appeal to that Court reinstated, and the case remitted for prosecution of the appeal (see, People v Ramos, 85 NY2d 678).
Defendant was charged with criminal possession of a controlled substance in the third and fifth degrees. His motion to suppress the evidence was granted and the indictment was dismissed. The People served a timely notice of appeal but failed, although not without effort, to comply with the Appellate Division, First Department’s rule 600.8 (former [f]) (22 NYCRR 600.8 [former (f)]), requiring them to personally serve their appellate brief on a defendant not represented by counsel. Thus, the People’s motion to the Appellate Division to place the appeal on the Court’s calendar was denied and their appeal was dismissed.
*911This case is directly controlled by this Court’s recent decision in People v Ramos (85 NY2d 678, supra) wherein we invalidated the First Department’s rule. For the reasons stated in Ramos, the People here were under no obligation to personally serve defendant with their appellate brief and, thus, the dismissal of the People’s appeal on that ground should be reversed.
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed and case remitted to the Appellate Division, First Department, for further proceedings in accordance with the memorandum herein.